UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT 1934 Date of Report (Date of earliest event reported): June 25, 2014 HEALTHCARE CORPORATION OF AMERICA (Exact name of registrant as specified in charter) Delaware 000-54527 27-4563770 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 66 Ford Road, Suite 230 Denville, NJ, 17834 (Address of Principal Executive Offices and Zip code) Registrant’s telephone number, including area code: (973) 983-6300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: ☐
